El Juez Asociado Señor Todd, Je.,
emitió. la opinión del tribunal.
El apelante fué convicto y sentenciado a cumplir tres me-ses de cárcel por una infracción del artículo 7 de la Ley núm. 14 de 1936, ((2) pág. 129) según enmendada. Expresamente se alegó en la acusación que él portaba un revólver sin ha-berlo declarado por escrito al Jefe de la Policía de Coamo “donde residía el acusado cuando dicho revólver le fué ocu-pado.” En este recurso alega 1, que la prueba no sostiene la sentencia, y 2, que no se probó la residencia del acusado a la fecha en que se alega portaba el arma.
La única prueba presentada en el juicio fué la de cargo. Aun cuando no hubo prueba de que el acusado tuviera el revólver en sus manos las circunstancias concurrentes son suficientes para concluir qüe lo portaba en un camino público. Empero, él no estaba acusado en este caso de portar un arma, sino de no tenerla inscrita. Hemos resuelto que en cuanto a este delito la residencia del acusado a la fecha de la ocupación del arma' es un elemento esencial que debe alegarse y probarse. Pueblo v. Díaz, 55 D.P.R. 629; Pueblo v. Peres Peña, 59 D.P.R. 449; Pueblo v. López, 61 D.P.R. 464.
 En el caso de autos se alegó que el acusado residía en la municipalidad de Coamo cuando el revólver le fué ocupado. Sin embargo, lo único que aparece en la.transcripción de evidencia tendente a probar la residencia del acusado es la pregunta hecha por el juez a un testigo en esta forma; “¿Dónde vive él?”, y lá contestación: “Barrio Santa Catalina de Coamo.”
Sostiene el fiscal en su alegato que el hecho de vivir en Coamo el acusado a la feGha del juicio y que el padre del acusado, que. fué quien entregó el. revólver a la policía, lo *651tenía inscrito a sn nombre en el pneblo de Coamo y qne siendo la residencia original del acusado la misma de sn padre, debe presumirse que la residencia del acusado a la fecha en que le fue ocupada el arma era en Coamo.
Nada hay en la prueba que demuestre que el acusado era un menor de edad que vivía en la casa de su padre. El hecho de que el día del juicio viviera en Coamo no levanta presunción alguna de que en alguna fecha anterior ésa era su residencia. La presunción de la existencia continuada de un estado de cosas es prospectiva y no retrospectiva. “Tal presunción nunca corre hacia atrás; la ley no presume, por-que se pruebe la existencia de condiciones o hechos en el presente, que los mismos hechos o condiciones han existido durante cualquier tiempo antes.” 20 Am. Jur. 208; Butter v. Ragsdale, 188 S.E. 578.

No habiéndose probado el elemento esencial del delito im-putado, la residencia del acusadodebe revocarse la sentencia apelada y absolverse al acusado.